         Case 1:19-cv-00239-SAG Document 1 Filed 01/25/19 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                                (Baltimore Division)

ALLSTATE INSURANCE COMPANY                        *
2775 Sanders Road
Northbrook, Illinois 60062                        *

      Plaintiff,                                  *

v.                                                *   Civil Action No.

TORNESHA GAINES                                   *
806 Creech Road
Garner, North Carolina 27529                      *

and                                               *

STANLEY ROCHKIND, Individually, and on            *
behalf of JAM # 30 Corporation, Dear Management
and Construction Company, and SD-23 Corporation   *
403 Old Crossing Drive
Pikesville, Maryland 21208                        *

and                                               *

CHARLES W. RUNKLES, Individually, and on          *
Behalf of JAM #30 Corporation, Dear Management
And Construction Company, and SD-23 Corporation   *
5616 Park Heights Avenue
Baltimore, Maryland 21215                         *

and                                               *

JAM #30 CORPORATION                               *

      SERVE ON: Charles W. Runkles                *
                5616 Park Heights Avenue
                Baltimore, Maryland 21215         *

and                                               *

DEAR MANAGEMENT & CONSTRUCTION                    *
COMPANY
                                                  *
            Case 1:19-cv-00239-SAG Document 1 Filed 01/25/19 Page 2 of 7



       SERVE ON: Charles Runkles                             *
                 5616 Park Heights Avenue
                 Baltimore, Maryland 21215                   *

and                                                          *

SD-23 CORPORATION                                            *

       SERVE ON: Ronald Washington                           *
                 1705 East Joppa Road, Suite 300
                 Baltimore, Maryland 21234                   *

       Defendants.                                           *

*      *       *      *   *     *   *    *   *    *   *                             *       *
                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Allstate Insurance Company (“Allstate”), by and through undersigned counsel

and pursuant to 28 U.S.C. § 2201, files this Complaint for Declaratory Judgment against Stanley

Rochkind (hereinafter “Rochkind”), and further adds, JAM #30 Corporation; Dear Management

& Construction Company; SD-23 Corporation; and Tornesha Gaines as parties of interest.

                                              Parties

       1.      Allstate is a Delaware corporation licensed to conduct business in Maryland, and

has its principal place of business in Illinois. Allstate issued a Personal Umbrella Policy of

insurance to Rochkind.

       2.      Tornesha Gaines is an individual who is a resident of Wake County, North

Carolina. She is a party of interest to this declaratory action given that she is a plaintiff in the

Underlying Suit.

       3.      Stanley Rochkind is a resident of Baltimore County, Maryland. Prior to the filing

of this declaratory action, Stanley Rochkind was named as a defendant in Tornesha Gaines v.

JAM #30 Corporation, et al. (the “Underlying Suit”), whereby the plaintiff in the Underlying

Suit, Tornesha Gaines (“Gaines”), alleges that she contracted poisoning from lead paint from



                                                 2
             Case 1:19-cv-00239-SAG Document 1 Filed 01/25/19 Page 3 of 7



various properties, including properties owned by entities of which Stanley Rochkind is a

stockholder/member/partner/manager. The Underlying Suit currently is pending in the Circuit

Court of Maryland for Baltimore City.       By the instant declaratory action, Allstate seeks a

declaration regarding its contractual obligations to Rochkind relating to the claims asserted by

Gaines in the Underlying Suit.

        4.      Charles Runkles is a resident of Baltimore, Maryland. He is a party of interest to

this declaratory action given that he is a named defendant in the Underlying Suit.

        5.      JAM # 30 Corporation is a forfeited Maryland corporation, with its principal

place of business located at 5616 Park Heights Avenue, Baltimore, Maryland 21215. JAM # 30

is a party of interest in this declaratory action given it is a named defendant in the Underlying

Suit.

        6.      Dear Management & Construction Company is a forfeited Maryland corporation,

with its principal place of business located at 5616 Park Heights Avenue, Baltimore, Maryland

21215. Dear Management & Construction Company is a party of interest in this declaratory

action given it is a named defendant in the Underlying Suit.

        7.      SD-23 Corporation is a forfeited Maryland corporation, with its principal place of

business located at 1705 East Joppa Road, Suite 300, Baltimore, Maryland 21234. SD-23

Corporation is a party of interest in this declaratory action given it is a named defendant in the

Underlying Suit.

                                     Jurisdiction and Venue

        8.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1441(b). As

required by 28 U.S.C. § 1332, there is complete diversity between the parties and damages exceed

$75,000.00, as the Underlying Suit claims damages in excess of Seventy-Five Thousand Dollars




                                                3
            Case 1:19-cv-00239-SAG Document 1 Filed 01/25/19 Page 4 of 7



($75,000.00) and the Personal Umbrella Policy of insurance, held by Rochkind, provides defense

and indemnity coverage up to Five Million Dollars ($5,000,000). Allstate is incorporated in

Delaware, with its principal place of business in Illinois. Stanley Rochkind is a resident of

Baltimore, Maryland and Gaines is a resident of Garner, North Carolina.

       9.      Venue is appropriate in this Court under 28 U.S.C. § 1391(b)(1), as Rochkind

resides in Maryland and has his principal place of business in Maryland.           Venue also is

appropriate pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of the events giving rise to

the claim occurred in Baltimore City, Maryland.

                                              Facts

       10.     On or about, December 8, 2017 Gaines filed the Underlying Suit, seeking

damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) against

Rochkind and other defendants in the Circuit Court of Maryland for Baltimore City. The

Underlying Suit alleges, and seeks to prove, that Gaines contracted harmful, elevated blood lead

levels due to exposure to lead paint at a residential property located at 1709 Regester Street (the

“Subject Premises”), in Baltimore City. See Complaint and Demand for Jury Trial attached

hereto as Exhibit A.

       11.     The Underlying Suit alleges Defendants JAM #30 Corporation; Dear

Management & Construction Company; SD-23 Corporation; Charles Runkles and Rochkind

owned the Subject Premises during the time period alleged in the Complaint. Upon information

and belief, Stanley Rochkind is a partner of Dear Management & Construction Company and

JAM #30. See Exhibit A at ¶ 2-3.




                                                4
             Case 1:19-cv-00239-SAG Document 1 Filed 01/25/19 Page 5 of 7



        12.     The Complaint in the Underlying Suit indicates that Gaines resided, visited, and

spent significant amounts of time at the Subject Premises from birth (July 7, 1997) through 1999.

See Exhibit A at ¶ 2-3.

        13.     Allstate issued a Personal Umbrella Policy of insurance, No.: 028737150

(“Policy”), which provided excess personal liability coverage for Rochkind between June 13,

1988 until June 13, 2000, when it was cancelled. On June 13, 1999, an exclusion of coverage for

claims alleging lead exposure went into effect. The Policy is attached hereto as Exhibit B.

        14.     Allstate contends it has no obligation to defend and/or indemnify Rochkind for

any damages arising from Gaines’ alleged exposure after June 13, 1999, when coverage for lead

exposure under the Policy terminated.

        15.     As such, Allstate contends that Rochkind is responsible for a pro-rata portion of

her indemnity arising from Gaines’ allegations in the Underlying Suit.

        16.     Allstate generally denies that coverage is available for Rochkind under the Policy

for Gaines’ alleged injuries; however, in the event that coverage may be available under the

Policy, the Policy does not provide coverage for damages that occurred on or after June 13,

1999.

                                Count I – Declaratory Judgment

        17.     The allegations set forth in Paragraphs 1 through 16 are incorporated herein by

reference.

        18.     An actual and immediate controversy exists between Allstate and Rochkind with

respect to Allstate’s duties and obligations under the Policy.




                                                 5
          Case 1:19-cv-00239-SAG Document 1 Filed 01/25/19 Page 6 of 7



       19.     Allstate contends that under the Policy there is no indemnity coverage for any

damages arising from Gaines’ lead exposure that occurred on or after June 13, 1999, when the

Policy expired.

       20.     As such, Allstate contends that Rochkind is responsible for all damages awarded

to Gaines that allegedly arose from exposure to lead occurring on or after June 13, 1999.

       21.     Pursuant to Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, Allstate is entitled to

an allocation of any potential responsibility under the Policy for damages arising from Gaines’

alleged exposure. 668 F.3d 106 (4th Cir. 2012)

       22.     Allstate is entitled to a determination of its duties with respect to the Rochkind

Insureds under the terms of the Policy pursuant to 28 U.S.C. § 2201.

       23.     There is a bona fide, actual, present, and practical need for the declaration, which

deals with a present, ascertained or ascertainable state of facts, or a present controversy as to a

state of facts, and will terminate a controversy and remove an uncertainty.

       WHEREFORE, Allstate respectfully requests that this Court enter an Order declaring that

coverage is not available for Rochkind under the Policy for any damages caused by lead

exposure to Gaines, occurring on or after June 13, 1999, that Rochkind is responsible for all

damages caused by exposure which occurred on or after June 13, 1999, and that Allstate’s share

of the pro-rata allocation of liability is limited to 56% of the total of any judgment for Gaines,

with Rochkind liable for the remaining 44% of the total of any judgment for Gaines, pursuant to

Pennsylvania Nat’l Casualty Ins. Co. v. Roberts, 668 F.3d 106 (4th Cir. 2012).




                                                 6
Case 1:19-cv-00239-SAG Document 1 Filed 01/25/19 Page 7 of 7



                           Respectfully submitted,



                                   /s/ Adam G. Smith
                           Paul J. Weber (Bar No. 03570)
                           Adam G. Smith (Bar No. 19241)
                           Sean P. Hatley (Bar No. 20139)
                           Amanda C. Sprehn (Bar No. 28071)
                           HYATT & WEBER, P.A.
                           200 Westgate Circle, Suite 500
                           Annapolis, Maryland 21401
                           Phone:         (410) 266-0626
                           Facsimile:     (410) 841-5065
                           Email:         pweber@hwlaw.com
                           Email:         adamsmith@hwlaw.com
                           Email:         sphatley@hwlaw.com
                           Email:         asphren@hwlaw.com

                           Counsel for Plaintiff
                           Allstate Insurance Company




                              7
